—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered February 16, 2001, which granted third-party defendant’s motion for reargument only to the extent of directing plaintiffs to provide the board certifications, if any, of their expert witness, unanimously affirmed, with costs.
The order was a provident exercise of discretion, granting movant all that he sought and all that he was entitled to on the merits based upon reargument papers containing only the barest mention of the issue advanced unsuccessfully on the prior motion. We have considered third-party defendant’s other arguments and find them unavailing. Concur — Nardelli, J.P., Tom, Andrias, Rubin and Buckley, JJ.